Per Curiam.

The joining a formal issue before a justice is not material. It is sufficient if it appear to have been substantially done, which is the case here.
As to the second objection, a justice has jurisdiction to the amount of 200 dollars, provided the balance claimed do not exceed 25 dollars. Regularly, the plaintiff ought to state in his declaration the credit to reduce it to that sum, which in the present case is not done, but he concludes to his damage of 25 dollars only. It is therefore an objection of form, and not a substantial error, for which the judgment below ought to be reversed.(a)
Judgment affirmed.

 Tuttle v. Maston, supra 25. Stillson v. Sandford, 3 Caines R. 174.